                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:16-CV-954-D



LEROY COLEMAN, JR.,                       )
                                          )
                     Plaintiff.           )
                              '           )
               v.                         )                       ORDER
                                          )
ALTEC, INC.,                              )
                                          )
                     Defendant.           )


       On January 13, 2021, Leroy Coleman, Jr. filed a document entitled ''RE: Discrimination

settlement not settles, and Misconduct by a Judge." See [D.E. 87]. The document contains baseless

accusations against the mediator and opposing counsel. See id. The parties settled the action, and

the settlement terms are clear. See Hensley v. Alcon Lab'ys, Inc., 277 F.3d 535, 540 (4th Cir. 2002);

Moorev. BeaufortCnty.• 936 F.2d 159, 163-64 (4th.Cir. 1991); Millnerv. Norfolk& W. Ry., 643

F.2d 1005, 1009 (4th Cir. 1981). To the extent the document is a motion, the motion [D.E. 87] is

DENIED. The case remains closed.

       SO ORDERED. This~ day of February 2021.




                                                          JSC.DEVERID
                                                          United States District Judge




            Case 5:16-cv-00954-D Document 89 Filed 02/12/21 Page 1 of 1
